Wood, J., (after stating the facts). The only question in this case, under the evidence, was whether or not Victoria Pratt at the time she was taken sick, July 4, 1908, was in arrears to the society of which she was a member in excess of the sum of $1.50. If she was due the society at that time a sum in excess of that amount, she was, according to the laws of the society,. “unfinancial,” and not entitled to sick benefits. This being the question of fact for the jury to determine under the evidence, the court erred in giving the instructions we have set out in the statement and numbered 1, 2 and 3, respectively." These instructions were abstract, misleading, and, therefore, prejudicial. We find no evidence to warrant the court in submitting to the jury the question as to whether or not the appellant was estopped by the conduct of its officers from insisting on the forfeiture of the policy, or benefit certificate, for the nonpayment of dues by Victoria Pratt. If Victoria Pratt was unfinancial on account of the nonpayment of dues under the laws of appellant at the time she was taken sick, then there was nothing in the evidence to warrant a finding that appellant was estopped from insisting on such nonpayment as a defense to the present suit. If Victoria Pratt was nonfinancial according to the laws of the appellant at the time she became ill (July 4, 1908), then such defense was not technical, but substantial. Where there was a sharp conflict in the evidence as to whether or not Victoria Pratt had complied with the laws of the society upon which was founded her right to its insurance benefits, it was error for the court to tell the jury that “technical defenses to actions on insurance policies are not regarded by the courts.” This was calculated to cause the jury to believe that the defense set up by appellant here was technical, and that, although they might find it supported by the evidence, yet, inasmuch as it was technical, they need not look upon it with favor. The court did not tell the jury what was meant by “technical” defenses, and, inasmuch as the defenses set up by appellant were not technical, the instruction was well calculated to mislead the jury and to prejudice appellant. If Victoria Pratt was “unfinancial” at the time she became ill, then under the laws of the society she was not entitled to sick benefits. The question, as we have stated, for the jury to determine was whether Victoria Pratt was unfinancial before or at the time she was taken ill. If she was not financial, then she could not become so thereafter by an allowance of sick benefits. But instruction No. 3 was calculated to make the jury believe that sick benefits could be allowed a member although such member might be unfiancial when taken sick, and if the amount of such sick benefits at the time of the member’s death was equal to the amount that was due from the member at the time he was taken sick, then such member should be declared in good standing and entitled to the amount called for in the benefit certificate. Abstract instructions should not be given; and if they are misleading, they will be held prejudicial, and will cause a reversal of the judgment. St. Louis, I. M. & S. Ry. Co. v. Denty, 63 Ark. 177; Davis v. Richardson, 76 Ark. 348; Frank v. Dungan, 76 Ark. 599; St. Louis I. M. & S. Ry. Co. v. Knight, 77 Ark. 20; Pratt v. Metzger, 78 Ark. 177; Harris Lumber Co. v. Morris, 80 Ark. 260. See also Kinslow v. State, 85 Ark. 514; Little Rock & M. Ry. Co. v. Russell, 88 Ark. 172; Chicago, R. I. & P. Ry. Co. v. Moon, 88 Ark. 231; Arkansas & La. Ry. Co. v. Sain, 90 Ark. 278. For the error in giving the instructions mentioned the judgment is reversed and the cause is remanded for new trial. Kirby, J., not participating.